DETAILED ACTION
The applicant’s amendment filed on April 18, 2022 has been acknowledged. Claims 4-5 have been canceled. Claims 1-3 and 6-22, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 15-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Roche Diagnostics, “Accutrend Plus User’s Manual”, https://beta-static.fishersci.com/content/dam/fishersci/en_US/documents/programs/healthcare/technical-documents/user-manuals/roche-accutrend-plus-users-manual.pdf (July 2012) hereafter Roche, further in view of Dicks et al. (US 2013/0066644 A1) here after Dicks.
As per claim 1, Charlton discloses a system for measuring health data (Abstract), comprising:
	a measurement device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level) including:
		at least one measurement interface configured to receive a first fluid sample and a second fluid sample (Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample);
		a processor configured to measure a first characteristic of the first fluid sample received by the at least one measurement interface and a second characteristic of the second fluid sample received by the at least one measurement interface, the first characteristic relating to a blood glucose measurement, the second characteristic relating to an A1C measurement, a coagulation measurement, or a cholesterol measurement (Page 6, paragraphs [0057]-[0058]; discloses that the device contains a processor used to measure the characteristics of the first fluid. Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin); and
		at least one memory device configured to store firmware, first algorithm data, and second algorithm data, the first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware),
		a wireless configured to receive and send communications to an external computing device (Page 4, paragraph [0038]; discloses that when communicating between devices it is sends and receives communications and can be used to authorize devices and ensure the expected devices are communicating together. Page 5, paragraph [0049]; discloses wireless communications can include “radio-frequency (RF) links (e.g. , a short-range RF telemetry), infrared (IR) links, and/or Wi-Fi” and additionally Bluetooth, Zigbee, Z-Sense technology, FitSense, and BodyLAN system. Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display);
	wherein responsive to receiving a first user selection from the external computing device to measure the first characteristic of the first fluid sample via the wireless, the processor executes the firmware with the first algorithm data to measure the first characteristic of the first fluid sample (Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample. Page 8, paragraph [0070]; discloses the memory can be configured/reconfigured to store algorithms in firmware to carry out the measurements and analysis), and
	wherein responsive to receiving a second user selection from the external computing device to measure the second characteristic of the second fluid sample via the wireless controller, (Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample. Page 8, paragraph [0070]; discloses the memory can be configured/reconfigured to store algorithms in firmware to carry out the measurements and analysis).
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the second algorithm data including instructions for obtaining the second characteristic from the second fluid same, the first algorithm data and from the second algorithm data (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Roche, which like Charlton talks about collecting a blood sample, teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections, specifically having a first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, the second algorithm data including instructions for obtaining the second characteristic from the second fluid sample, the first algorithm data and from the second algorithm data (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection based on the specific characteristics which are to be measured.
	Roche which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood as well as cholesterol, teaches that it is known to for the user to be able to select which test to perform and for the system to carry out different algorithms for measuring that specific characteristic. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton the ability to change between tests or steps to perform at taught by Roche since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Roche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with the ability to change between tests or steps to perform at taught by Roche, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Roche to allow the user to switch between different parameters or characteristics based on what they wish to measure.
While the Charlton discusses the use of Bluetooth, the combination fails to explicitly disclose a wireless microcontroller configured to receive and send communications to an external computing device and receiving a user selection from the external computing device via the wireless microcontroller.
Dicks, which like the combination talks about collecting data from medical devices, teaches it is known for wireless communications to be carried out using microcontrollers, and those microcontrollers receive and send communications to external devices and can receive user selections from the external devices via the wireless communication (Page 6, paragraphs [0053] and [0054]; teaches that the medical device can be a glucose meter similar to what is shown in Charlton and transmit data from the medical device based on the user selection. From this the user makes selections as to what parameters they wish to record and receive that information from the medical device. Page 12, paragraphs [0091] and [0093]; teaches that the medical device can transmit data to external devices through either wired or wireless connections similar to what is shown in Charlton. Page 13, paragraph [0105]; teaches that the medical device can communicate with or relay information through a cellular phone, PDA or other mobile device. Page 14, paragraphs [0110] and [0114]; teach a similar communications as shown in Charlton where Bluetooth is used to send and receive information, in doing so Dicks establishes that it is known to utilize a microcontroller to implement the communications. Since Charlton already establishes that the communication can be wired or wireless, it would have been obvious that one way to implement that wireless communication is through the use of microcontrollers as shown in Dicks. Additionally Dicks shows a similar glucose meter to the one shown in Roche where the user can make selections and get readings, as such it would have been obvious as shown in Roche that if the device has multiple options as to the tests to be performed the person can select which tests they wish to perform. As shown in Dicks the user can select from various parameters or patient features they wish to record and as such it would have been obvious to select from two different protocols which implement different tests for different parameters as shown in Roche, as this would allow the user to receive the testing data they are interested in).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. Roche also determines glucose levels in a fluid sample such as blood as well as cholesterol, teaches that it is known to for the user to be able to select which test to perform and for the system to carry out different algorithms for measuring that specific characteristic
The sole difference between the combination and the claimed subject matter is that the combination is not explicit that the wireless communications are carried out using a microcontroller.
The secondary reference Dicks establishes a similar structure to what is shown in Charlton and Roche establishes it is known for the wireless communications to be carried out using a microcontroller and that the use of microcontroller for wireless communications was known in the art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of wireless communication hardware found in Charlton and Roche with the wireless communications being carried out using microcontrollers as taught by Dicks. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of Dicks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and Roche, with the wireless communications being carried out using microcontrollers as taught by Dicks, for the purposes of communicating with the devices and exchanging information as taught in Dicks. Since Charlton already establishes that the communication can be wired or wireless, it would have been obvious that one way to implement that wireless communication is through the use of microcontrollers as shown in Dicks. Additionally Dicks shows a similar glucose meter to the one shown in Roche where the user can make selections and get readings, as such it would have been obvious as shown in Roche that if the device has multiple options as to the tests to be performed the person can select which tests they wish to perform. As shown in Dicks the user can select from various parameters or patient features they wish to record and as such it would have been obvious to select from two different protocols which implement different tests for different parameters as shown in Roche, as this would allow the user to receive the testing data they are interested in.
As per claim 6, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the at least one memory device is further configured to store at least one of software, program parameters, calibration data, or lookup tables (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Thus the software which is used to perform the calculations is part of the first and second data as it is used to make the determination of the glucose levels).
As per claim 7, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses further comprising the external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device (Page 7, paragraph [0062] and Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
	As per claim 8, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the external processing device and the measurement device are wirelessly coupled (Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display).
As per claim 9, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is a smart device (Page 4, paragraph [0043]; discloses that processing device can be “smart cellular phones” which is considered a smart device).
As per claim 10, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the healthcare application communicates the first algorithm data or the second algorithm data for storage on the at least one memory of the measurement device (Page 7, paragraph [0062] and Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate updates and configurations for the measurement devices which are stored on those devices).
As per claim 11, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the external processing device is computed to an external data source via a network, the external data source communicating the first algorithm data or the second algorithm data to the healthcare application for further communication to the measurement device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors).
As per claim 12, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the measurement device communicates the first characteristic or the characteristics to the healthcare application for display on a display of the external processing device (Page 9, paragraphs [0075]-[0076]; disclose that the data collected from the measuring devices and sent to the central engine can be displayed through displays on the external processing device).
As per claim 15, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface includes a plurality of measurement interfaces, and the measurement device is configured to receive a fluid sample via any one of the measurement interfaces (Page 9, paragraphs [0080]-[0083]; discloses that there are multiple measurement interfaces including a GPS measurement, as well as time and sensors for collecting glucose information). 
	As per claim 16, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the first algorithm data configures the measurement device to receive the first fluid sample via one of the measurement interfaces and the second algorithm data configures the measurement device to receive the second fluid via another of the measurement interfaces (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware).
	Roche further teaches the second algorithm data configures the measurement device to receive the second fluid sample via another of the measurement interfaces (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently. This is considered different interfaces as different strips are necessary for collecting the samples for different characteristics of measurement).
As per claim 17, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the plurality of measurement interfaces includes an electrochemical measurement interface and an optical measurement interface (Page 6, paragraphs [0054]-[0055]; discloses that the interfaces include both electrochemical and optical).
As per claim 18, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein one or more of the measurement interfaces is reconfigurable to receive fluid samples for at least one of blood glucose measurement, A1C measurement, coagulation measurement, or cholesterol measurement (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. Page 5, paragraph [0052]; discloses that the characteristics can include blood glucose measurement, and cholesterol measurement).
As per claim 21, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Charlton further discloses wherein the at least one measurement interface is a single measurement interface that receives both the first fluid sample and the second fluid sample (Page 2, paragraph [0031]; discloses that the motherboard and daughter boards for integrating different modules into the system can be separate circuit boards or integrated onto the same circuit board. Further it establishes that whether they are the same circuit board or separate boards, can all be contained in the same housing. Page 3, paragraph [0033]; establishes that the interface for the device can be a single interface for all of the modules. Page 4, paragraph [0044] and Page 5, paragraph [0053]; discloses that the system can receive multiple samples and the user interacts with the device to collect and analyze the sample).
As per claim 22, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention; Roche further teaches wherein the first characteristic cannot be obtained using the second algorithm data and the second characteristic cannot be obtained using the first algorithm data (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently. In this the process or procedure for measuring glucose cannot be used to measure cholesterol).




Claim(s) 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of Roche, further in view of Dicks et al. (US 2013/0066644 A1) here after Dicks, further in view of Freeman et al. (US 2003/0083686 A1) hereafter Freeman.
As per claim 2, the combination of Charlton, Roche and Dicks teaches the above-enclosed invention, Charlton further discloses wherein the measurement device further includes an front end coupled to the at least one measurement interface and the processor, the first algorithm data including a first measurement sequence with instructions for obtaining a first raw measurement signal, and the second algorithm data including a second measurement sequence with instructions for obtaining a second raw measurement signal, the at least one measurement interface being configured to obtain the first raw measurement signal based on the first fluid sample according to the first measurement sequence, the front end being configured to receive the first measurement signal from the at least one measurement interface according to the first measurement sequence, and when the measurement device is reconfigured, the at least one measurement interface being configured to obtain the second raw measurement signal based on the second fluid sample according to the second measurement sequence, the analog front end being configured to receive the second measurement signal from the at least one measurement interface according to the second measurement sequence (Page 6, paragraph [0054]; discloses an electrochemical measurement interface to collect and measure a fluid sample. Page 6, paragraph [0055]; discloses an optical measurement interface to collect and measure fluid sample. Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware).
Roche further teaches wherein the first measurement is from the first fluid sample and the second measurement is from the second fluid sample and the instructions for obtaining the first measurement signal from the first fluid sample being different than the instructions for obtaining the second measurement signal from the second fluid sample (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface).
	While Charlton discloses the collection of the data and even states digital and analog output, it fails to say the front end is analog and collects the raw data.
	Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process). 
	Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions. While Charlton shows the concept of analog and digital data, it is known specific that the data is collected through an analog interface and is used to evaluate raw data through a set sequence.
	Freeman which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood, teaches that it is known to collect data through an analog interface and for data to be raw data which needs to be interpreted. Freeman establishes that this process was known in the art at the time of the invention and considered a required element. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton, Roche and Dicks the ability to collect analog data at taught by Freeman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Freeman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, Roche and Dicks, with data being raw analog data as taught by Freeman, for the purposes of collecting and testing the data directly gathered from the source.  Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process.
As per claim 3, the combination of Charlton, Roche, Dicks and Freeman teaches the above-enclosed invention; Charlton further discloses wherein the first data includes a first calculation sequence and the second data includes a second calculation sequence, the processor being configured to convert the first measurement signal to a measurement value according to the first calculation sequence, and when the measurement device is reconfigured, the processor being configured to convert the second measurement signal to a measurement value according to the second calculation sequence (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. Page 5, paragraph [0052]; discloses that the characteristics can include blood glucose measurement, and cholesterol measurement. Page 6, paragraph [0054]; discloses an electrochemical measurement interface to collect and measure a fluid sample. Page 6, paragraph [0055]; discloses an optical measurement interface to collect and measure fluid sample. Each of these different tests collects and interprets data differently thus using different sequences and calculations).
Roche further teaches the instructions for converting the first measurement signal to the first measurement value being different than the instructions for converting the second measurement signal to the second measurement value (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface).
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process).
As per claim 13, the combination of Charlton, Roche, Dicks and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the first measurement signal or the second measurement signal to the healthcare application, the external processing device storing a first calculation sequence or a second calculation sequence, healthcare application converting the first measurement signal or the second measurement signal to a measurement value according to the first calculation sequence or the second calculation sequence, respectively, and the healthcare application displaying the measurement value on a display of the external processing device (Page 5, paragraph [0047] and Page 8, paragraph [0074]; discloses the external processing device is coupled to an external data source via a network, in this case the internet. These updates can be made to the measuring device to configure it or reconfigure it with updated measurement information or the ability to reconfigure the device to collect data from different sensors. Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. Page 5, paragraph [0052]; discloses that the characteristics can include blood glucose measurement, and cholesterol measurement. Page 6, paragraph [0054]; discloses an electrochemical measurement interface to collect and measure a fluid sample. Page 6, paragraph [0055]; discloses an optical measurement interface to collect and measure fluid sample. Each of these different tests collects and interprets data differently thus using different sequences and calculations).
Freeman which like Charlton talks about the collection of glucose levels from blood samples, teaches it is known to do so by collecting analog data and interpreting the raw data from the analyzed region (Page 3, paragraph [0027]; teaches that the data is collected and interpreted from raw data, by evaluating the blood sample. Page 8, paragraphs [0142]-[0147] and Page 9, paragraphs [0148]-[0150]; teaches that it is known for the sample collections are done through an analog interface by collecting and interpreting raw data. Since Charlton already collects the same type of data it would have been obvious to include an analog interface to collect and interpret the raw data as explicitly shown in Freeman as this is a known and required part of evaluation process).
As per claim 14, the combination of Charlton, Roche, Dicks and Freeman teaches the above-enclosed invention; Charlton further discloses comprising an external processing device configured to be communicatively coupled to the measurement device and to execute a healthcare application that communicates with the measurement device, the measurement device sending the measurement value to the healthcare application, and the healthcare application displaying the measurement value on a display of the external processing device (Page 9, paragraphs [0075]-[0076]; disclose that the data collected from the measuring devices and sent to the central engine can be displayed through displays on the external processing device).


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 2008/0300919 A1) hereafter Charlton, in view of McGarraugh (US 8,216,138 B1) hereafter McGarraugh, further in view of Roche.
As per claim 19, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:
		a processor and a memory device storing a measurement sequence and a calculation sequence (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results); and
	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the system contains a sensor-receiving module but it connects to other devices to handle the processing of the results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors), the reconfigurable measurement device including:
		a measurement interface configured to receive a fluid sample via test sensor (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test sensor as shown in Figure 6);
		being configured to receive the measurement sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and
		configured to (iii) cause the raw measurement signal to be transmitted to the external processing device (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal and sends that data to the external processor for processing),
	wherein the memory device of the external processing device is configured to receive the raw measurement signal from the reconfigurable measurement device (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the external processing device is configured to receive the raw measurement signal and process the results), and 
	wherein the processor of the external processing device is configured to (i) read the calculation sequence from the memory device of the external processing device, and (ii) execute the calculation sequence to convert the raw measurement signal to a measurement value of the characteristic of the fluid sample (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the external processing device is configured to receive the raw measurement signal and process the results).
	While the Examiner assets that the Charlton reference establishes that the sensor receiving module communicates using Bluetooth with the computing device which executes the software to control the procedure for testing a sample and calculating the results, it would have to have some level of processing in order to accomplish this. However the Charlton reference is not explicit that the sensor receiving module includes a processor and memory for carrying out the collection of the sample data. Specifically that the sensor receiving module includes a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface, and (iii) cause the raw measurement signal to be transmitted to the external processing device. While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the instructions in response to a user selection to measure a characteristic of the fluid sample.
	McGarraugh, which like Charlton talks about collecting fluid samples, teaches it is known like Charlton to have a measurement sensor separate from the element or module which performs the actual testing. This measurement sensor is wirelessly connected to the module or element which performs the calculations or tests on the raw data. McGarraugh establishes it is known for the sensor receiving module or measurement sensor to have a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface, and (iii) cause the raw measurement signal to be transmitted to the external processing device (Col. 12, line 35 through Col. 13, line 60; teaches a similar structure to what is shown in Charlton where there is a first element or component which captures the raw data and transmits that raw data to another element for processing. In doing so the element or component which captures the raw data is the receiving module or measurement sensor. McGarraugh establishes that it is known for this measurement sensor contains “any suitable electronic circuitry, componentry, storage media, signal- or data-processing element, a software element, or any combination thereof”, establishing it is known for the measurement sensor to have its own media or memory and processor. The measurement sensor will send the raw analyte signal to the calibration element or device. Specifically it sends the raw current for example to the calibration element so that the calibration element can perform the necessary tests or analyzes the raw data to determine the concentration of the analyte in the sample. In this example the external processing device is the calibration element. In this manner the measurement sensor acts as the measurement device which contains its own memory, processor and software for carrying out the readings of the raw data the current and passing that raw information to the external device for processing. This is consistent with what is already shown in Charlton where the pair of devices working in conjunction collect and process the information, where the first device collects the sample raw data and passes that data on to the secondary external device which performs the processing of the raw data. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. This is consistent with the applicant’s originally filed specification Figure 1 and paragraph [0017]; which establishes that the reconfigurable measurement device has a processor in the form of a main microcontroller and does not explicitly use the word processor. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps.
The sole difference between the primary reference Charlton and the claimed subject matter is that the primary reference Charlton is not explicit that the measuring device includes a memory, processor and the corresponding software/firmware for carrying out the functions on the hardware.
The secondary reference McGarraugh establishes a similar structure to what is shown in Charlton, McGarraugh establishes it is known for the measuring device or measuring sensor to include its own hardware including a processor, media/memory and software for carrying out the instructions of reading the raw sensor data. Similar to what is shown in Charlton the data once collected is transferred to an external device so it can be processed. The McGarraugh reference establishes that this type of device and corresponding hardware to collect raw data and transfer it to an external device for processing was known in the art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of hardware structure found in Charlton with the hardware including a measuring device which has its own processor, memory and software for collecting the raw values from the sensor and passing them to an external processor for processing as taught by McGarraugh. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of McGarraugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with measuring device having its own processor and memory as taught by McGarraugh, for the purposes of implementing the hardware using known techniques. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions.
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the instructions in response to a user selection to measure a characteristic of the fluid sample.
Roche, which like Charlton talks about collecting a blood sample, teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections, specifically having a first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, the second algorithm data including instructions for obtaining the second characteristic from the second fluid sample, the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently. Additionally Charlton establishes that the instructions can be sent from an external device and as such when combined it would have been obvious based on the function desired by the user the system will provide those instructions or functions).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection based on the specific characteristics which are to be measured.
	Roche which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood as well as cholesterol, teaches that it is known to for the user to be able to select which test to perform and for the system to carry out different algorithms for measuring that specific characteristic. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton and McGarraugh the ability to change between tests or steps to perform at taught by Roche since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Roche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and McGarraugh, with the ability to change between tests or steps to perform at taught by Roche, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Roche to allow the user to switch between different parameters or characteristics based on what they wish to measure.
As per claim 20, Charlton discloses a system for measuring health data (Abstract), comprising:
	an external processing device (Page 7, paragraph [0062] and Figure 6; discloses that there is an external computing device which collects the signal data and determines the test results using a measuring algorithm) including:
		a processor; and a memory device storing a first measurement sequence that includes instructions for obtaining a first measurement signal (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors which shows there are multiple software/firmware elements which can change over time. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal and sends that data to the external processor for processing), 
a first calculation sequence that includes instructions for converting the first measurement signal to a measurement value of the first characteristic (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results), 
a second measurement sequence that includes instructions for obtaining a second measurement signal,  (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing), and 
a second calculation sequence that includes instructions for converting the second measurement signal to a measurement value of a second characteristic (Page 7, paragraph [0062] and Figure 6; discloses that the system contains a processor and stores software to test the sample and calculating test results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors which shows there are multiple software/firmware elements which can change over time); and
	a reconfigurable measurement device configured to be communicatively coupled to the external processing device (Page 4, paragraph [0042]-[0044] and Page 5, paragraph [0052]-[0053]; discloses as device which collects measurements and determines the characteristics corresponding to the fluid sample. In this case a blood sample, which can be tested for a glucose level. Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the system contains a sensor-receiving module but it connects to other devices to handle the processing of the results. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors), the reconfigurable measurement device including:
		a measurement interface configured to receive (i) a first fluid sample via a first test sensor at a first time and (ii) a second fluid sample via second test sensor at a second time after the first time (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses a measurement interface which receives a fluid sample via a test sensor as shown in Figure 6. Page 8, paragraph [0070]; discloses that the measurement device is reconfigurable as the software/firmware can be updated and reconfigured for new test sensors, thus there is a second fluid sample via a second test sensor at a second time after the first time, specifically at some future point the system can be reconfigured or updated to allow a new updated sensor);
		a memory device storing firmware (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and 
		wherein in response to a selection for a measurement value; the device of the reconfigurable measurement device is configured to receive and store the first measurement sequence and the first calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware), and 
		the reconfigurable measurement device is configured to (i) read the first measurement sequence and the first calculation sequence from the reconfigurable measurement device, (ii) execute the firmware with the first measurement sequence and the first calculation sequence to obtain the first raw measurement signal based the first fluid sample received by the measurement interface  and convert the first raw measurement signal to the measurement value of a first characteristic of the first fluid sample received by the measurement interface, the first characteristic relating to a blood glucose measurement  (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing. Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin), and 
	wherein in response to a selection for a measurement value; the device of the reconfigurable measurement device is configured to receive and store the second measurement sequence and the second calculation sequence from the memory device of the external processing device (Page 8, paragraph [0070]; discloses that the system can be updated to store various other functions or characteristics. That is to say the memory can be configured/reconfigured to store any number of data elements to allow for new functions or tests to be incorporated into an existing product. Page 6, paragraphs [0054]-[0055]; establishes that these can be different tests each with different sensors both collecting fluid samples but testing different characteristics, thus the system can be programmed and reprogrammed to allow for any number of sensors each with different characteristics. The programming/reprogramming can be done through updating firmware); and
		the reconfigurable measurement device is configured to (i) read the second measurement sequence and the second calculation sequence from the reconfigurable measurement device, (ii) execute the firmware with the second measurement sequence and the second calculation sequence to obtain the second raw measurement signal from the second fluid sample received by the measurement interface and convert the second raw measurement signal to the measurement value of the second characteristic of the second fluid sample received by the measurement interface, the second characteristic relating to an A1C measurement, a coagulation measurement, or a cholesterol measurement (Page 6, paragraph [0061] and Page 7, paragraph [0062]; discloses that the sensor receiver reads the raw measurement signal  and sends that data to the external processor for processing. Page 5, paragraph [0052]-[0053]; discloses that the fluid samples can be received by the measurement interface and programmed to measure various characteristics such as glucose, lipid profiles (e.g., cholesterol, triglycerides, LDL and HDL), microalbumin, hemoglobin A1.sub.C fructose, lactate, or bilirubin).
While the Examiner assets that the Charlton reference establishes that the sensor receiving module communicates using Bluetooth with the computing device which executes the software to control the procedure for testing a sample and calculating the results, it would have to have some level of processing in order to accomplish this. However the Charlton reference is not explicit that the sensor receiving module (reconfigurable measurement device) includes a processor and memory for carrying out the collection of the sample data. Specifically that the sensor receiving module includes a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface. While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the reconfiguring is in response to user selection and that reconfiguring (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections). Charlton fails to explicitly establish the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic. While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the instructions in response to a user selection to measure a characteristic of the fluid sample.
	McGarraugh, which like Charlton talks about collecting fluid samples, teaches it is known like Charlton to have a measurement sensor separate from the element or module which performs the actual testing. This measurement sensor is wirelessly connected to the module or element which performs the calculations or tests on the raw data. McGarraugh establishes it is known for the sensor receiving module or measurement sensor to have a memory device storing firmware and being configured to receive the measurement sequence from the memory device of the external processing device and a processor configured to (i) read the measurement sequence from the memory device of the reconfigurable measurement device, (ii) execute the firmware with the measurement sequence to obtain a raw measurement signal from the measurement interface based on the fluid sample received by the measurement interface (Col. 12, line 35 through Col. 13, line 60; teaches a similar structure to what is shown in Charlton where there is a first element or component which captures the raw data and transmits that raw data to another element for processing. In doing so the element or component which captures the raw data is the receiving module or measurement sensor. McGarraugh establishes that it is known for this measurement sensor contains “any suitable electronic circuitry, componentry, storage media, signal- or data-processing element, a software element, or any combination thereof”, establishing it is known for the measurement sensor to have its own media or memory and processor. The measurement sensor will send the raw analyte signal to the calibration element or device. Specifically it sends the raw current for example to the calibration element so that the calibration element can perform the necessary tests or analyzes the raw data to determine the concentration of the analyte in the sample. In this example the external processing device is the calibration element. In this manner the measurement sensor acts as the measurement device which contains its own memory, processor and software for carrying out the readings of the raw data the current and passing that raw information to the external device for processing. This is consistent with what is already shown in Charlton where the pair of devices working in conjunction collect and process the information, where the first device collects the sample raw data and passes that data on to the secondary external device which performs the processing of the raw data. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. This is consistent with the applicant’s originally filed specification Figure 1 and paragraph [0017]; which establishes that the reconfigurable measurement device has a processor in the form of a main microcontroller and does not explicitly use the word processor. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps.
The sole difference between the primary reference Charlton and the claimed subject matter is that the primary reference Charlton is not explicit that the measuring device includes a memory, processor and the corresponding software/firmware for carrying out the functions on the hardware.
The secondary reference McGarraugh establishes a similar structure to what is shown in Charlton, McGarraugh establishes it is known for the measuring device or measuring sensor to include its own hardware including a processor, media/memory and software for carrying out the instructions of reading the raw sensor data. Similar to what is shown in Charlton the data once collected is transferred to an external device so it can be processed. The McGarraugh reference establishes that this type of device and corresponding hardware to collect raw data and transfer it to an external device for processing was known in the art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of hardware structure found in Charlton with the hardware including a measuring device which has its own processor, memory and software for collecting the raw values from the sensor and passing them to an external processor for processing as taught by McGarraugh. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of McGarraugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton, with measuring device having its own processor and memory as taught by McGarraugh, for the purposes of implementing the hardware using known techniques. McGarraugh establishes that it would have been obvious if not required for the measurement device to have its own processor and storage as well as its own software or firmware to carry out the instructions. As shown in McGarraugh this is necessary so that the device itself can take the readings and establish the recorded values. Further since Charlton already discloses the functions of collecting the raw data and transmitting that raw data to an external device for processing it would have been obvious as established in McGarraugh for that measurement device to have its own processor, memory and instructions as they are necessary to collect the raw data. Additionally the Examiner notes that this is any type of processor including microprocessors or microcontrollers as they merely carry out the software for implementing the functions which are carried out on the device. Again while Charlton does disclose the functions it is not explicit that the structure requires a processor and memory, McGarraugh establishes that these elements are obvious if not necessary to carry out these known functions.
While Charlton discloses the device takes multiple samples and has the firmware to carry out the test collection and analysis it is not specific that the processor executes the firmware with the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic (As noted by the applicant this is “When the firmware is executed with the first algorithm data, the measurement device follows different steps to measure different characteristics as compared to when the firmware is executed with the second algorithm data”. As such this is not a reprogramming of the device with new firmware but rather calling a different set of steps to perform based on the user’s selections).
Roche, which like Charlton talks about collecting a blood sample, teaches it is known for the user to specifically select the test or series of steps to be performed, thus the firmware or software stored on the device for carrying out the instructions can be carried out in a different manner for different samples based on the user selections or in response to a user’s selection for a measurement value of the characteristics, specifically having a first algorithm data including instructions for obtaining the first characteristic from the first fluid sample, the second algorithm data including instructions for obtaining the second characteristic from the second fluid sample, the instructions for obtaining the first raw measurement signal being different than the instructions for obtaining the second raw measurement signal, and the instructions for converting the first raw measurement signal to the measurement value of the first characteristic being different than the instructions for converting the second raw measurement signal to the measurement value of the second characteristic (Roche Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently. Additionally Charlton establishes that the instructions can be sent from an external device and as such when combined it would have been obvious based on the function desired by the user the system will provide those instructions or functions).
Charlton discloses a reconfigurable data collection device, which evaluates a fluid sample to determine and display test results. Charlton establishes that it is known to update the firmware in the device to allow the device to perform additional and revised functions, thus reconfigure the device to perform different steps. While Charlton establishes that there is the ability to reconfigure or change the steps of the process, it is not explicit that the user makes this selection based on the specific characteristics which are to be measured.
	Roche which has a similar data collection device specifically one that also determines glucose levels in a fluid sample such as blood as well as cholesterol, teaches that it is known to for the user to be able to select which test to perform and for the system to carry out different algorithms for measuring that specific characteristic. 
	It would have been obvious to one of ordinary skill in the art to include in the reconfigurable sample measurement device of Charlton and McGarraugh the ability to change between tests or steps to perform at taught by Roche since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Roche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of a reconfigurable fluid testing device provided by Charlton and McGarraugh, with the ability to change between tests or steps to perform at taught by Roche, for the purposes of tailoring the results based on the preferences and situations facing the user. Since Charlton also has the ability to receive user selections it would have been obvious to allow the user to select what type of test to perform as shown in Roche to allow the user to switch between different parameters or characteristics based on what they wish to measure.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9-10 regarding the rejection of claim 1, specifically that, “Applicant respectfully disagrees with the obviousness rejection of independent claim 1. These claims are directed toward a measurement system that includes a processor that has different algorithms for obtaining first or second characteristics from first or second blood samples through measurement and calculation sequences. Claim 1 recites that the processor executing the sequence is on a measurement device. The external device may execute a healthcare application program that collects the measurements. The external computing device also allows a user to select which of the different measurements for the first or second characteristics are performed by the measurement device as explained in paragraphs 37 and 41. This has the advantage of allowing a user to use their own personal device rather than a relatively unfamiliar measurement device.”
“Applicant has amended claim 1 to recite that the measurement device includes "a wireless microcontroller configured to receive and send communications to an external computing device" and the user selections are received from the external computing device via the wireless controller. Support for these amendments may be found in at least in paragraphs [0017], [0028], [0037], and [0041] of the printed publication and Figs. 1-2. Amended claim 1 allows a user to input a selection of the characteristic to be measured in an external computing device that communicates the selection to the measurement device, which loads the appropriate algorithm to obtain the characteristic. None of the references, either in combination or alone, discloses, teaches or suggests these elements.”
“The Final Office Action cites paragraph 57 of Charlton as disclosing that a user can interact with the device and make selections. However, paragraph 57 of Charlton only discloses that the blood glucose monitor (BGM) 310 may have pushbuttons, a scroll wheel, or touch screens that allow interactions with the BGM 310. Nothing in this paragraph or anywhere else in Charlton discloses that the interactions allow a user to make a selection of different measurements. To the extent the user may enter inputs, such inputs allow the user to select information to be displayed. As paragraph 57 in Charlton explains "such controls are used to show "information regarding the test results, the testing procedure, and/or information in response to signals input by the user." Further, Charlton only discloses user inputs from the actual measurement device (the BGM 310), Charlton does not disclose communication from an external computing device of the user selection of the first or second measurement as now recited by the amended claims”
“Similarly, Roche also does not disclose inputs received from an external computing device. Rather, Roche allows different measurements to be taken based on the selection of different strips with different bar codes as shown on pp. 49-51. The measurement device in Roche reads the bar code of the underside of the strip to determine the type of measurement to take as explained on p. 61. Thus, Roche does not disclose user inputs received by the measurement device to determine the type of measurement. Roche also does not disclose communication from an external computing device of the user selection of the first or second measurement as now recited by the amended claims.”
“In view of the foregoing, Applicant respectfully submits that Charlton and Roche, alone or in combination, do not disclose, teach, or suggest every element of amended independent claim 1. Dependent claims 2, 3, 6-18, and 21-22 are also allowable over the references, for at least the same reasons.”
The Examiner respectfully disagrees.
The Examiner notes that the applicant’s statement “This has the advantage of allowing a user to use their own personal device rather than a relatively unfamiliar measurement device” indicates a possible intended use but not a required limitation as the external device is not limited in such a manner. Further as previously cited in relation to claim 9, Charlton establishes that the external processing device can be a smart device such as “smart cellular phones” which would allow the user to utilize their own device. 
	As far as the newly amended limitation Charlton does establish the use of wireless communications between the external computing device and the measurement device, specifically Charlton Page 4, paragraph [0038]; discloses that when communicating between devices it is sends and receives communications and can be used to authorize devices and ensure the expected devices are communicating together. Page 5, paragraph [0049]; discloses wireless communications can include “radio-frequency (RF) links (e.g. , a short-range RF telemetry), infrared (IR) links, and/or Wi-Fi” and additionally Bluetooth, Zigbee, Z-Sense technology, FitSense, and BodyLAN system. Page 8, paragraph [0074]; discloses that the system includes an interface which wired/wirelessly couples an external device to the measurement device to communicate measurement data for display. Additionally Charlton does establish that the user can make selections as shown in paragraph [0070] in that the user is able to customize and/or expand the functionality of the system. This includes reading new test sensors. Also Page 6, paragraph [0057]; discloses that the user can interact with the device and make selections. While Charlton establishes that the user can interact with the device to update it and customize and perform different or new functions it is not specific as what those functions are or what new test sensors would allow the user to do. Roche shows that it is known for a single device such as the one shown in Charlton to have multiple functions and different tests based on different algorithms which the user can select. Thus the combination establishes it is known for the user to make selections of different tests to be performed, that the external processing device can be a smart device and for that smart device to communicate with the measurement device. While Roche shows a single device Charlton establishes that the device can be two separate elements the measurement element and the external computing device and the external computing device is the element which receives commands from the user which are carried out by the measurement device. As such it is the combination which reads over the claims and not a single reference which is considered individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	While the Charlton reference does establish the communication is wireless it is not explicit that the communication is carried out using a microcontroller. The Examiner has provided the Dicks reference to establish this type of hardware to carry out wireless communications is known in the prior art and would have been obvious for communicating with two devices wirelessly. Dicks discusses the same environment of use between an external processing device communicating with a medical device such as a glucose meter and reporting back the readings wirelessly. As such the Examiner asserts that when combined the references read over the claims as currently written and as such the rejections have been maintained.
In response to the applicant’s arguments on pages 10-11 regarding the rejections of claim 19, specifically “Independent claim 19 is directed to a system that includes a reconfigurable measurement device and a separate external processing device. A non-limiting example is illustrated in FIG. 3, and discussed in ,¶ [0037] of the specification. The external processing device stores both a measurement sequence (which includes instructions for obtaining a raw measurement signal) and a calculation sequence (which includes instructions for converting the raw measurement signal to a final measurement value). The measurement device includes its own processor and memory device. As explained in ,¶¶[0037] and [0041] of the specification, the measurement device receives the measurement sequence from the external processing device in response to a user selection for a measurement, "and stores the measurement sequence on the memory 105" of the measurement device. Then "[t]he main microcontroller 104" of the reconfigurable measurement device "reads and processes the measurement sequence stored on the memory 105," and causes the measurement device to generate the raw measurement data according to the measurement data. As explained by ,¶ [0039] of the specification, the splitting of processing allows use of lower power and lower cost processors on the reconfigurable measurement device.”
“Claim 19 has been amended to recite that the memory device of the reconfigurable measurement device receives measurement sequence from the external processing device "in response to a user selection to measure a characteristic of the fluid sample."”
“The Final Office Action alleges that Charlton discloses a reconfigurable measurement device being configured to receive the measurement sequence from the external processing device citing paragraph 70. (pp. 25-26). The Final Office Action asserts that Charlton teaches the measurement device has a separate processor or memory, but also cites McGarraugh as disclosing a measurement device with a processor that may execute a measurement sequence. (pp. 27-29).” “Applicant respectfully submits that Charlton and McGarraugh, either separately or in combination fail to disclose, teach or suggest receiving a measurement sequence from the external processing device in response to a user selection to measure a characteristic of the fluid sample. While cited paragraph 70 of Charlton discloses sending updated and upgraded software to the modules 300 in the field, it does not disclose that updated software is received in response to a user selection to measure a characteristic of the fluid sample as recited in amended claim 19. In fact, such requests would originate from the author of the measurement software and not from a user seeking a measurement of a fluid sample. Nothing in Charlton or McGarraugh would suggest to one of skill in the art to send the measurement sequence to the measurement device based on a user selection to measure a characteristic. Amended claim 19 is thus allowable over the applied references.”
The Examiner respectfully disagrees.
While the applicant has alleged that the requests shown in Charlton are limited to the author of the measurement software updating the device and not from a user seeking a measurement of a fluid sample, Charlton does establish that the user can make selections as shown in paragraph [0070] in that the user is able to customize and/or expand the functionality of the system. This includes reading new test sensors. While Charlton establishes that the user can interact with the device to update it and customize and perform different or new functions it is not specific as what those functions are or what new test sensors would allow the user to do. That is it is not explicit that the user selects which characteristics to measure as now required. As with claim 1, the Examiner has provided Roche reference which shows that it is known for a single device such as the one shown in Charlton to have multiple functions and different tests based on different algorithms which the user can select. Thus the combination establishes it is known for the user to make selections of different tests to be performed, that the external processing device can be a smart device and for that smart device to communicate with the measurement device. While Roche shows a single device Charlton establishes that the device can be two separate elements the measurement element and the external computing device and the external computing device is the element which receives commands from the user which are carried out by the measurement device. As such it is the combination which reads over the claims as amended. Therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 12-13, regarding the rejection of claim 20 specifically that, “Independent claim 20 is directed toward a health data measurement system having an external processing device that stores a first measurement and calculation sequence to obtain a measurement of a first characteristic and a second measurement and calculation sequence to obtain a second characteristic. Based on a user input request either a measurement of the first or second characteristic, the appropriate measurement and calculation sequence is sent and received by the memory of a reconfigurable measurement device. A processor of the reconfigurable device then may measurement for either the first or second characteristic.”
“In this manner, memory on the reconfigurable measurement device may be conserved, since it is not necessary to store multiple algorithms with different calculation sequences to determine different characteristics. Instead, claim 20 allows the measurement device to simply receive the required algorithm from the external device depending on the type of measurement required. Once another characteristic is desired, the suitable measurement and calculation sequence is sent by the external device to the reconfigurable measurement device. Thus, a large memory is not required or memory space may be dedicated for measurement data storage instead of storing multiple algorithms.”
“Claim 20 has been amended to recite that the memory device of the measurement device receiving and storing the first measurement and calculation sequence is "in response to a first user selection for a measurement value of the first characteristic" and that receiving and storing the second measurement and calculation sequence is "in response to a second user selection for a measurement value of the second characteristic."”
“The Final Office Action alleges that Charlton discloses a reconfigurable measurement device being configured to receive the measurement sequence from the external processing device citing paragraph 70. (p. 33). The Final Office Action asserts that Charlton teaches the measurement device has a separate processor or memory, but also cites McGarraugh as disclosing a measurement device with a processor that may execute a measurement sequence. (pp. 38-39).”
“Applicant respectfully submits that the Final Office Action has failed to explain how either reference discloses that the processor is configured to read the measurement sequences from the external device in response to user selections, and specifically user selections for measurement values of the first or second characteristics. While cited paragraph 70 of Charlton discloses sending updated and upgraded software to the modules 300 in the field, it does not disclose that updated software is received in response to a user selection for either first or second measurement values as recited in amended claim 20. Further, the purpose of upgraded software is to improve capabilities and presumably discard previous software. As such, upgrades are not sent frequently. In contrast, the present claims recite receiving and storing different sequences, which may result in the same sequence being sent multiple times depending on user input. Nothing in Charlton or McGarraugh would suggest to one of skill in the art to send software to the measurement device based on selection of the type of measurement.”
“In view of the foregoing, Applicant respectfully submits that Charlton and McGarraugh do not disclose, teach, or suggest every element of amended independent claim 20.”
The Examiner respectfully disagrees.
As an initial point while the applicant has indicated on page 9, “Claim 20 is rejected under 3 5 U.S. C. § 103 as being unpatentable over Charlton in view of McGarraugh and further in view of Roche” however in the response the applicant has failed to address or discuss the Roche reference in any manner. The applicant has alleged that the Office Action “has failed to explain how either reference discloses that the processor is configured to read the measurement sequences from the external device in response to user selections” however the rejection points to the Roche reference Page 25; teaches that there are a first testing parameter and a second testing parameter. Specifically that the first is glucose and the second is cholesterol. The front of the meter will indicate those specific tests as shown on page 24. Page 44; teaches that there are two different test strips that need to be used one for glucose and another for cholesterol each having their own code. Page 50; teaches that each measurement has a code strip which contains specific information which is read and stored in the instrument. Page 54; when performing the measurement the user selects the type of test they wish to perform by selecting the correct strip which is coded, the example shown is for cholesterol. Page 55; teaches that once the strip is read the cholesterol code is displayed on the screen. Page 56; teaches that the user can then switch between stored codes one for glucose and another for cholesterol. Page 61; teaches that after the device is switched on and coded or set to the correct test the system expects the test strip and the test parameter either glucose or cholesterol is used and the device makes the measurement. The specific code is needed to determine which time of test and which characteristics are going to be measured. Page 93; teaches that the device will store the readings for the specific type of test and the specific results including the time of the specific test and the date. The example given is glucose. Page 94; establishes the memory can have a separate time, date, test number and measurement also stored this example is cholesterol. From this it is known to have separate and distinct tests using different fluid samples at different times. It is known that the user can make their selection of the specific test they wish to perform and the system will configure the device to measure that specific parameter or characteristic based on an algorithm for that type. The system can then be switched to a different test parameter and using a different test strip the system will measure a second different characteristic or parameter. Again this has a different algorithm measuring different characteristics which are selected by the user through the device interface. Since Charlton establishes that it can test for the same type of parameters or characteristics it would have been obvious that this requires unique algorithms or test functions for each parameter or characteristic and the user can select which one they are testing for prior to the test. The Examiner asserts that this is one known method for implementing different tests on the same device and that the actual tests for each characteristic are different as they are testing different values to determine what the measurement is. As exemplified by Roche this includes using different test strips as each one would have to be measured differently. 
	Further as stated above in relation to claim 19, Charlton does establish that the user can make selections as shown in paragraph [0070] in that the user is able to customize and/or expand the functionality of the system. This includes reading new test sensors. While Charlton establishes that the user can interact with the device to update it and customize and perform different or new functions it is not specific as what those functions are or what new test sensors would allow the user to do. That is it is not explicit that the user selects which characteristics to measure as now required. As with claim 1, the Examiner has provided Roche reference which shows that it is known for a single device such as the one shown in Charlton to have multiple functions and different tests based on different algorithms which the user can select. Thus the combination establishes it is known for the user to make selections of different tests to be performed, that the external processing device can be a smart device and for that smart device to communicate with the measurement device. While Roche shows a single device Charlton establishes that the device can be two separate elements the measurement element and the external computing device and the external computing device is the element which receives commands from the user which are carried out by the measurement device. 
	The Examiner also notes that the frequency of the requests is not currently required by the claims and as such fails to distinguish the claims from the prior art. As discussed above one of ordinary skill in view of Roche would have found it obvious that the user can select different tests to carry out different measurements of different characteristics on the same device. As such it is the combination which reads over the claims as amended and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Charlton and Roche, and, where appropriate, in further view of Freeman and McGarraugh.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 2004/0186365 A1) discusses continuously monitoring glucose levels.
	Clough (WO 2010/117820 A2) discusses the use of microcontrollers to communicate to devices and this is common in various applications including washing machines to spacecraft.
J. Ko, C. Lu, M. B. Srivastava, J. A. Stankovic, A. Terzis and M. Welsh, "Wireless Sensor Networks for Healthcare," in Proceedings of the IEEE, vol. 98, no. 11, pp. 1947-1960, Nov. 2010, doi: 10.1109/JPROC.2010.2065210.
Lynne T. Harris, James Tufano, Tung Le, Courtney Rees, Ginny A. Lewis, Alison B. Evert, Jan Flowers, Carol Collins, James Hoath, Irl B. Hirsch, Harold I. Goldberg, James D. Ralston, Designing mobile support for glycemic control in patients with diabetes, Journal of Biomedical Informatics, Volume 43, Issue 5, Supplement, 2010, Pages S37-S40, ISSN 1532-0464, https://doi.org/10.1016/j.jbi.2010.05.004.
W. Zhang, P. Passow, E. Jovanov, R. Stoll and K. Thurow, "A secure and scalable telemonitoring system using ultra-low-energy wireless sensor interface for long-term monitoring in life science applications," 2013 IEEE International Conference on Automation Science and Engineering (CASE), 2013, pp. 617-622, doi: 10.1109/CoASE.2013.6653979.
Noel Baisa, "Designing wireless interfaces for patient monitoring equipment", Medical Electronics, www.rfdesign.com, April 2005.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/21/2022